Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0092588 (Kikuchi et al.) (hereinafter “Kikuchi”).
Regarding claim 1, Figs. 1-11 show a feeding device comprising: 
a stacked portion (52) on which materials to be fed are stacked; 
a feeding roller (81) that feeds the materials to be fed stacked on the stacked portion (52);
a cam (96) that performs first rotation in a state of being in contact with a mounting member (including 85 and 86) on which the feeding roller (81) is mounted and raises the feeding roller (81); 
an elastic member (87) that lowers the raised feeding roller (81) to the stacked portion (52) while causing (i.e., at least partially causing) the cam (96) that is in contact with the mounting member (including 85 and 86) to perform second rotation with an elastic force acting on the mounting member (including 85 and 86); and 
an applying unit (“non-shown member” in numbered paragraph [0095] that supports cam 96, and inherently applies rotation friction resistance to cam 96) that applies a rotation resistance to the cam (96) performing the second rotation.  The examiner takes the position that spring 78 applies force to mounting member (including 85 and 86), which then applies a force to cam 96, because cam 96 is in contact with  mounting member (including 85 and 86).  During movement of cam 96 between the positions shown in Figs. 7B-7C, force from spring 78 and mounting member (including 85 and 86)  applied to cam 96 at least partially helps cam 96 rotate during its second rotation.  Claim 1 does not require only the elastic member by itself to cause the second rotation of the cam.  All of the limitations of claim 1 are met by Kikuchi.       
Regarding claim 9, Figs. 1-11 show an image forming apparatus comprising: 
the feeding device according to claim 1 that is mounted on an image forming apparatus body (60); and 
an image forming unit (11) that is provided in the image forming apparatus body (60) and forms an image on a recording medium as a material to be fed, which is fed from the feeding device.



Allowable Subject Matter
3.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653